SANBORN, Circuit Judge
(dissenting).
. I am in complete accord with the conclusion of Judge Delehant that the letter of August 6, 1953, from Hopper Bros. Quarries to the prime contractor, Bill Curphy Company, as supplemented by the telephone conversations of August. 8 and August 11, 1953, with the agent-of the surety on the contractor’s payment bond, did not meet the notice requirement of the Miller Act.
. This Court in United States v. North-western Engineering Co., 122 F.2d 600, 602, unquestionably held that the giving -, of a written notice to the general con-, tractor, on a public work, of an unpaid, claim for material, furnished a subcontractor, stating with substantial accuracy the amount claimed, “must be held to be mandatory, as a strict condition *147precedent to the existence of any right of action upon the payment bond.” As was pointed out in that case, the right of a materialman to recover upon such a bond is purely statutory, and “Congress necessarily could impose such creating conditions as it saw fit.”
I do not understand how a letter to the contractor, stating no claim for any amount, plus some telephone conversations with the agency of the contractor’s surety, could constitute the giving of the written notice required by the Miller Act. Concededly the Miller Act is entitled to a liberal construction, but not so liberal, I think, as to amount to amending or emasculating the requirement of the giving of the statutory written notice. Compare, Clifford F. MacEvoy Co. v. United States, 322 U.S. 102, 107, 64 S.Ct. 890, 88 L.Ed. 1163.
I would affirm.